         Case 1:20-cr-00330-AJN Document 227 Filed 04/21/21 Page 1 of 3
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      April 21, 2021

BY ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

       The Government respectfully submits this letter in response to the Court’s Order dated

April 19, 2021, which directed the Government to notify the Court whether it intends to “use any

of the documents subject to the pending motions to suppress in the trial of the non-perjury counts

in this case.” (Dkt. No. 216). As an initial matter, the Government strongly opposes the

defendant’s suppression motions, and the Government respectfully submits that the Court should

deny the motions on the merits without an evidentiary hearing. However, in the interest of

efficiency, and with the goal of streamlining matters in advance of trial, the Government

respectfully submits that the Court need not resolve the pending suppression motions in advance

of the trial on the non-perjury counts.

       Resolution of the suppression motions is not necessary at this juncture, because, after

considering the matter, the Government does not intend to use these materials in its case-in-chief

at the trial of the non-perjury counts in this case. However, the Government notes that the materials
             Case 1:20-cr-00330-AJN Document 227 Filed 04/21/21 Page 2 of 3

    Page 2



in question include, among other things, depositions of potential witnesses. 1 If the defense were

to put these documents at issue at trial, during either the defense case or the cross-examination of

witnesses, the Government reserves its right to use relevant materials from this set for any purpose

permissible under the Rules of Evidence. Likewise, the Government has no objection to the

defense using these materials at trial for any permissible purpose under the Rules of Evidence,

including to cross-examine trial witnesses.

         Moreover, the Government notes that, even if these materials were suppressed – which the

Government submits is inappropriate here – the Government would nonetheless have the right to

offer these materials under certain circumstances. For example, it is well established that a

criminal defendant who testifies in her own defense may be impeached with materials that would

otherwise be subject to suppression. United States v. Trzaska, 111 F.3d 1019, 1026 (2d Cir. 1997)

(“The Supreme Court has held that illegally acquired evidence may be used to impeach defendants

who testify in their own defense.”) (citing Walder v. United States, 347 U.S. 62, 64-66 (1954)).

As the Supreme Court has explained, the exclusionary rule must be balanced with the truth-seeking

functions of a trial:

                 It is one thing to say that the Government cannot make an
                 affirmative use of evidence unlawfully obtained. It is quite another
                 to say that the defendant can turn the illegal method by which
                 evidence in the Government’s possession was obtained to his own
                 advantage, and provide himself with a shield against contradiction
                 of his untruths. Such an extension of the Weeks doctrine would be
                 a perversion of the Fourth Amendment.



1
  The Government further notes that many of the materials in the file in question are duplicates of
materials the Government has obtained through other sources. For example, the file contains
materials that appear to have been obtained from third parties and law enforcement agencies. At
trial, the Government is likely to offer documents it has obtained during its investigation through
other sources, even though those materials happen to be contained in duplicate in the file in
question.
          Case 1:20-cr-00330-AJN Document 227 Filed 04/21/21 Page 3 of 3

 Page 3



Walder, 347 U.S. at 65.

       Accordingly, the Court need not resolve the pending suppression motions, because the

Government does not intend to use these materials in its case-in-chief. However, to the extent the

defendant puts these materials at issue at trial either through the defense case or cross-examination,

the Government reserves its right to use these materials, for example, to cross-examine the

defendant, or to offer prior consistent statements of witnesses, should it be appropriate to do so.

In addition, the Government further reserves its right to use these materials at trial for any purpose

that would be permissible under the Federal Rules of Evidence, even assuming these materials

were suppressed.

                                                     Respectfully submitted,


                                                     AUDREY STRAUSS
                                                     United States Attorney

                                               By:       /s
                                                     Alison Moe / Maurene Comey
                                                     Lara Pomerantz / Andrew Rohrbach
                                                     Assistant United States Attorneys
                                                     Southern District of New York

Cc: All Counsel of Record (By ECF)
